Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Mr. Davis on 07/15/2022.

Please amend the claims as follows:

1. (Currently Amended):  A task management device comprising:
circuitry configured to:
acquire vehicle information from multiple vehicles including location information of the vehicles;
generate instruction information for setting priorities of a plurality of tasks executed by an in-vehicle multimedia device disposed in each of a plurality of the vehicles travelling in a predetermined region of a plurality of different regions based on the location information; and
transmit the generated instruction information to each of the in-vehicle multimedia devices
resources of each of the in-vehicle multimedia devices 
a load level is set for each of the plurality of different regions,
when the predetermined region is a region having a first load level, the instruction information for setting the priorities of the tasks is generated such that a priority of a task of a media function related to driving is higher than a priority of a task of a media function related to entertainment,
when the predetermined region is a region having a second load level that is lower than the first load level, the instruction information for setting the priorities of the tasks is generated such that the priority of the task related to driving is lower than the priority of the task related to entertainment,
the task of the media function related to driving includes at least one of a traffic information function and a driving support function, and
the task of the media function related to entertainment includes at least one of a radio function and an audio function.


2. (Previously Presented):  The task management device according to claim 1, wherein the circuitry is configured to: 
derive the priorities of the plurality of tasks based on the vehicle information, and 
generate the instruction information based on the derived priorities of the tasks.

3. (Cancelled).

4. (Currently Amended):  The task management device according to claim 1, wherein the circuitry is configured to: 
acquire a usage history of a media function of the multimedia devices, 
derive the priorities of the plurality of tasks based on the usage history of the media function of the multimedia devices, and
generate the instruction information based on the derived priorities of the tasks.

5. (Currently Amended):  A task management method comprising:
acquiring vehicle information from multiple vehicles including location information of the vehicles;
generating instruction information for setting priorities of a plurality of tasks executed by an in-vehicle multimedia device disposed in each of a plurality of the vehicles travelling in a predetermined region of a plurality of different regions based on the location information; and
transmitting the generated instruction information to each of the in-vehicle multimedia devices
resources of each of the in-vehicle multimedia devices 
a load level is set for each of the plurality of different regions,
when the predetermined region is a region having a first load level, the generating the instruction information includes generating the instruction information for setting the priorities of the tasks such that a priority of a task of a media function related to driving increases and a priority of a task of a media function related to entertainment decreases,
when the predetermined region is a region having a second load level that is lower than the first load level, the generating the instruction information includes generating the instruction information for setting the priorities of the tasks such that the priority of the task related to driving decreases and the priority of the task related to entertainment increases,
the task of the media function related to driving includes at least one of a traffic information function and a driving support function, and
the task of the media function related to entertainment includes at least one of a radio function and an audio function.

6. (Previously Presented):  The task management device according to claim 1, wherein the circuitry is configured to: 
allocate more of the resources of the in-vehicle multimedia devices to a task with a higher priority, and
when the task with the higher priority is completed, increase the priority of a task with a lower priority and allocate more resources to the task with the lower priority.

7. (Cancelled).

8. (Cancelled).

9. (Cancelled).

10. (Previously Presented):  The task management device according to claim 1, wherein the instruction information is generated for setting the priorities of the plurality of tasks executed by the in-vehicle multimedia devices based upon a time the plurality of the vehicles are travelling in the  predetermined region.

11. (Previously Presented):  The task management device according to claim 1, wherein the instruction information is generated for setting the priorities of the plurality of tasks executed by the in-vehicle multimedia devices by referring to a table storing the plurality of different regions, where each of the different regions is assigned a level load based upon a time of day.

12. (Previously Presented):  The task management device according to claim 11, wherein each of the different regions is assigned a plurality of load levels based upon the time of day.

13. (Previously Presented):  The task management device according to claim 11, wherein the instruction information is generated for setting the priorities of the plurality of tasks executed by the in-vehicle multimedia devices based upon a load level corresponding to a time the plurality of the vehicles are travelling in the  predetermined region.

14. (Previously Presented):  The task management device according to claim 12, wherein the instruction information is generated for setting the priorities of the plurality of tasks executed by the in-vehicle multimedia devices based upon a load level corresponding to a time the plurality of the vehicles are travelling in the  predetermined region.

15. (Previously Presented):  The task management device according to claim 1, wherein the circuitry is configured to:
receive traffic information including a location of a traffic event; and
generate the instruction information for setting the priorities of the plurality of tasks executed by the in-vehicle multimedia devices based on the location of the vehicles with respect to the location of the traffic event.



REASON FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art does not expressly teach or render obvious the invention as recited in independent claims 1 and 5.

As to claim 1, the closest prior art of records, Ahmed et al., (US PUB 2016/0328272 hereinafter Ahmed) teaches 
acquire vehicle information from a vehicle (“…The processing domains execute vehicle applications and generate tasks for the graphics processing unit. The system further includes a task scheduler configured to receive the tasks generated by the processing domains…” abstract); 
generate instruction information for setting priorities of a plurality of tasks executed by an in-vehicle multimedia device based on the vehicle information (“…determine an order in which to send the tasks to the graphics processing unit…” abstract and para. 0006, 0012) and (“…The low priority tasks may be generated by at least one of vehicle infotainment applications, cloud applications, and autonomous driver assistance system applications” para. 0015); and 
transmit the generated instruction information to the multimedia device (“…identifying a priority level associated with a task includes identifying which of the plurality of processing domains generated the task, identifying a priority level associated with the identified processing domain, and assigning a priority level to the task according to the priority level associated with the identified processing domain” para. 0017), 
when the predetermined region is a region having a first load level, the instruction information for setting the priorities of the tasks is generated such that a priority of a task of a media function related to driving is higher than a priority of a task of a media function related to entertainment (‘…send a task with a highest identified priority level to the graphics processing unit…’ para. 0008), when the predetermined region is a region having a second load level that is lower than the first load level, the instruction information for setting the priorities of the tasks is generated such that the priority of the task related to driving is lower than the priority of the task related to entertainment (‘…execute lower priority vehicle applications…’ para. 0006), 2Application No. 15/929,184 Reply to Office Action of January 28, 2022 the task of the media function related to driving includes at least one of a traffic information function and a driving support function, and the task of the media function related to entertainment includes at least one of a ratio function and an audio function (‘…infotainment related information (e.g., music player information, radio information, navigation information, phone information, etc.)…’ para. 0041).
Ahmed does not but Mizunuma et al., (US PUB 2002/0095367 hereinafter Mizunuma) teaches wherein resources of the in-vehicle multimedia device are allocated for the tasks in accordance with the priorities (“…the auction thread first ensures that the highest priority bid receives all of the requested resource allocation…” para. 0025) and (“…for example, at a sporting event, performance, or academic activity…” para. 0015) and (“…The entertainment domain may provide a high quality user experience for applications and user interface components including, e.g., a music player, navigation, phone and/or connectivity applications” para. 0037).
Ahmed and Mizunuma do not teach ‘acquire vehicle information from multiple vehicles including location information of the vehicles’, ‘disposed in each of a plurality of the vehicles travelling in a predetermined region of a plurality of different regions’, and ‘a load level is set for each of the plurality of different regions, when the predetermined region is a region having a first load level’, 2Application No. 15/929,184Reply to Office Action of January 28, 2022taken alone or in combination do not specifically disclose or suggest the claimed recitations, when taken in the context of claims as a whole. 

Dependent claims 2, 4, 6, 10 – 14 are allowed as they depend upon allowable independent claim.

As to claim 5, this is a method claim of claim 1.  It is allowed for the same reason of claim 1. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record but not relied upon request is considered to be pertinent to applicant’s disclosure.
Erdem, (US PUB 2020/0143499), discloses a method for geographic resource distribution and assignment (title, abstract, and figures 1 – 5).
Bialer, (US PUB 2019/0387410), discloses a method for geo-location resource allocation for vehicle sensors (title, abstract, and figures 1 – 5).
Rayes, (US PUB 2020/0184576), discloses a method of pre-allocation and delivery energy resource based on demand (title, abstract, and figures 1 – 4).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHUONG N HOANG whose telephone number is (571)272-3763. The examiner can normally be reached 9:5-30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SOUGH HYUNG can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHUONG N HOANG/Examiner, Art Unit 2194                                                                                                                                                                                                        
/S. SOUGH/SPE, AU 2192/2194